NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0058n.06

                                      Case No. 13-3575
                                                                                 FILED
                                                                            Jan 23, 2014
                                                                        DEBORAH S. HUNT, Clerk
                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


SONDRA ZENTS,                                      )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )       ON APPEAL FROM THE
v.                                                 )       UNITED STATES DISTRICT
                                                   )       COURT     FOR      THE
BAYLOR TRUCKING COMPANY,                           )       NORTHERN DISTRICT OF
                                                   )       OHIO
       Defendant-Appellee.                         )
                                                   )
                                                   )
                                                                              OPINION


BEFORE: SUTTON, McKEAGUE, and WHITE, Circuit Judges.

       McKeague, Circuit Judge.        This case arises from Baylor Trucking Company’s

(“Baylor”) termination of Sonda Zents’ Independent Contractor Agreement after Zents was

involved in a preventable “DOT recordable” accident.

       After filing a Charge of Discrimination with the Equal Employment Opportunity

Commission on September 14, 2011, Zents filed a complaint against Baylor Trucking alleging

that on December 8, 2010, “she was terminated because of her sex.” R. 1, Complaint at 2,

PageID # 2. Zents claimed that her dismissal was in violation of both Title VII of the Civil

Rights Act, 42 U.S.C. § 2000, et seq., and Chapter 4112 of the Ohio Revised Code. Id. Baylor
Case No. 13-3575
Zents v. Baylor Trucking

Trucking moved for summary judgment, arguing that Zents was an independent contractor, not

an employee, and therefore not protected by federal and state employment discrimination laws.

           The magistrate judge1 granted summary judgment to Baylor on all claims. The magistrate

judge held that, contrary to Zents’ contentions that her relationship with Baylor was an

employee-employer relationship, Zents operated as an independent contractor for Baylor. The

magistrate extensively addressed cases involving facts similar to the instant dispute and, after

applying the common-law agency test to determine whether an employment relationship existed,

concluded that Zents was an independent contractor and therefore not protected by federal and

state employment discrimination laws. Zents timely appealed.

           After carefully reviewing the magistrate judge’s opinion, the briefs, and the record in this

case, we conclude that the magistrate judge did not err in granting summary judgment to Baylor.

As the magistrate judge correctly set out the applicable law and correctly applied that law to the

undisputed material facts contained in the record, issuance of a full written opinion by the court

would serve no jurisprudential purpose.

           Accordingly, for the reasons stated in the magistrate judge’s well-reasoned opinion, we

AFFIRM.




1
    The parties consented to the case being heard by a magistrate judge.

                                                          -2-